UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1973


LULU GIRMA,

                 Plaintiff - Appellant,

          v.

U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:16-cv-00406-LO-IDD)


Submitted:    February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


LuLu Girma, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      LuLu Girma appeals from the district court’s order dismissing

his   employment    discrimination     complaint    without    prejudice   for

failing to comply with the court’s prior order directing him to

pay the required filing fee. *       We have reviewed the record and find

no reversible error.           Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.      Girma v. U.S. Equal Emp’t Opportunity Comm’n,

No. 1:16-cv-00406-LO-IDD (E.D. Va. filed July 26, 2016; entered

July 27, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument   would   not   aid   the   decisional

process.

                                                                      DISMISSED




      *We conclude that the district court’s order is final and
appealable because the defect identified by the district court
must be cured by something more than an amendment to the
allegations in the complaint. See Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).

                                       2